159 F.3d 1350
Richard Croasmanv.Pennsylvania Department of Corrections, Pennsylvania Boardof Probation and Parole, Martin F. Horn, CommissionerDepartment of Corrections, Jeffrey Beard, DeputyCommissioner Department of Corrections Central Region, JohnW. McCullough, Superintendent SCI-Houtzdale, William Speck,Deputy Superintendent, SCI-Houtzdale, J. Barry Johnson,Deputy Superintendent Centralized Services, SCI-Houtzdale,Mrs. Kathy M. Emel, Grievance
NO. 98-3026
United States Court of Appeals,Third Circuit.
July 29, 1998
Appeal From:  W.D.Pa. ,No.97cv00215J

1
Affirmed.